Citation Nr: 1545493	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  14-25 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 determination issued by the Pension Management Center (PMC) at the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania that denied the appellant's claim of entitlement to nonservice-connected death pension benefits as a survivor of her deceased father who died in 1946.  The appellant's deceased father had unverified service in the United States Naval Reserve from February 1944 to April 1944.  

The Board notes that the evidence of record indicates that the claims file sent to the Board by the PMC at the ROIC is a rebuilt file.

The appellant has represented herself throughout the appeal.  While she is free to proceed in this manner, the Board simply reminds the appellant that assistance, and representation, is available without charge from any number of accredited Veterans' service organizations and that she can obtain information about how to contact these organizations, as well as a Form 21-22, Appointment of Representative, from the Regional Office (RO). 

In her July 2014 VA Form 9, the appellant asked for a Board hearing to be held at the Central Office in Washington, DC.  However, in a May 2015 letter, she appeared to withdraw that hearing request.  Therefore, the Board sent her a hearing clarification letter in September 2015.  Later that same month the appellant responded to that hearing clarification letter and withdrew her request for a Board hearing.  As there is no outstanding hearing request, the Board will proceed with consideration of the issue on appeal.

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has considered the evidence in both the paper claims file and the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to receive death pension benefits based upon her deceased father's World War II naval service because she is a surviving helpless child of a qualified veteran.

Basic entitlement to VA non-service-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the eligible survivor meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

Under 38 U.S.C.A. § 1521(j), a veteran meets the service requirements to receive pension benefits if such veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 

As previously noted, the claims file sent to the Board by the RO is a rebuilt file.  While there is some indication the appellant's father had some form of service from February 12, 1944 to April 1, 1944 as a member of the United States Naval Reserve, no verification of that service is of record.  There is no DD Form 214 or other document in the paper claims file or in the electronic file containing an official record of the dates of service for the appellant's father.  A May 2013 deferred rating action indicated that verification of the service dates was needed, but apparently no one at the AOJ accomplished this action.

Verification of the service dates for the appellant's father is critical because, although his service was during a period of war, see 38 C.F.R. § 3.2(f), it appears to have been for less than 90 days.  In addition, there is no evidence that the appellant's father was discharged or released from service for a service-connected disability, or that he was entitled to receive or was receiving compensation or retirement pay for a service-connected disability at the time of his death in September 1946.

Thus, it does not appear from the record that the appellant's father met the basic requirements rendering any survivor eligible for pension benefits under 38 U.S.C.A. § 1521(j) and 1541(a).  However, given that there is no DD Form 214 or other official record in the claims file as to the dates of the service of the appellant's father, a remand is warranted for the AOJ to obtain such documentation.  

Also, the Board notes that, in cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist claimants in developing facts pertinent to a claim in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261(1992).  The AOJ should keep this in mind when verifying the service of the appellant's father.

In addition, there are other procedural concerns in this case.  Review of the evidence of record reveals that the appellant submitted a claim for death pension benefits in August 2008.  She stated that she had incurred head trauma before age 18 and that she had had many difficulties in keeping employment.  The appellant also stated that she had been in receipt of Social Security Administration disability benefits since 1982.  However, the appellant was never asked to submit a work history.  On remand, a work history must be obtained for the appellant.

Furthermore, review of the evidence of record reveals that the appellant's claim was originally denied by way of a notice letter issued in August 2010.  There is a notation of 'NOD' at RO '310' (Philadelphia) on the file copy of that letter.  After the appellant submitted additional information and argument as to why she was entitled to helpless child death pension benefits, her claim was again denied by way of a notice letter issued in January 2011.  That letter stated that the denial was based in part on her September 1984 marriage.  In February 2011, the appellant responded and stated that she had never been married to the man named in the January 2011 notice letter and stated that she was deserving of this entitlement (death pension benefits).  The appellant also stated that she had been sent out to work in 1965 by her husband.  

The Board notes that neither the November 2013 AOJ determination nor the May 2014 Statement of the Case (SOC) makes any reference to the August 2010 denial or to the January 2011 denial.  The Board also notes that the VA Form 21-534 received at the AOJ in August 2010 that was the basis for the January 2011 denial was from a different claimant and therefore referred to a veteran other than the appellant's father.  Finally, the Board notes that the appellant has reported being in receipt of military pension payments based on her husband's service, but there is nothing in the evidence of record to identify him or the dates of their marriage.  In addition, it is unknown if this man was the husband she referred to as sending her out to work in 1965.  Furthermore, there was no analysis by the AOJ of whether or not the appellant has an annual income that is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  On remand, the AOJ should obtain information about the appellant's marriage(s) and the AOJ must determine whether any finality attached to the AOJ determinations of August 2010, and January 2011, and whether the appellant meets the income requirements for death pension benefits.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.  

2.  Verify the military service of the appellant's father by obtaining the DD Form 214 of the appellant's father or other official documentation of his dates of service from the National Personnel Records Center (NPRC), the service department or other appropriate agency.  Follow the procedures set forth in 38 C.F.R. § 3.159(c)(2) as regards requesting records from Federal facilities.  

3.  Obtain the appellant's work history.

4.  Obtain the name(s) of the appellant's husband(s) and the dates of her marriage(s), along with information as to how and when any such marriage was terminated.

5.  Obtain information about the appellant's countable income throughout the appeal period.

6.  All records and/or responses received in relation to these inquiries must be associated with the claims file.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and her representative, if any, must also be informed of the negative results and be given the opportunity to secure the records.

7.  Then, readjudicate the claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include the question of whether finality attached to the determinations issued in August 2010, and January 2011.

8.  If the benefit sought on appeal is denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative, if any.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be given.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

